DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on February 9, 2021 in which claims 1-7 are presented for examination. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,939,721 in view of Murakami (2014/0259311).

Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims in view of Murakami disclose all of the claim limitations of the conflicting patented claim 1 and dependent claims, as shown in the table below. 
Murakami discloses the shell and the energy management liner inside the outer shell defining a first width, and a shoulder pad extending into the shoulder pad recess on the respective left side or right side of the helmet and defining a second width substantially the same as the first width (“the shoulder pad extending across a portion The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], “It is noted that the head top-covering body, the head back-covering body, the right-hand and left-hand cheek-covering bodies 18, and the chin-covering body 19 of the impact-absorbing member 4 may be formed in a one-piece design or formed partially integral with one another, or may be formed independently of one another”, [0049], “the lower-end side of the impact-absorbing member 4 corresponding to the cheek-covering portion 9 (the cheek-covering body 18) protrudes downward beyond the lower edge 9a of the cheek-covering portion 9 corresponding to the cut-out portion 50, and extends up to the inside of the right and left of the wide portion 52 of the side hemming member 22. The lower side of the rear of the above-described air passageway 44 is located on the inside of the right and left of the wide portion 52 of the side hemming member 22, and communicates with the plural air ejection holes 55 of the side hemming member 22”, [0071], therefore, 4 inside 2 defines a first width, and each 18 extends into the recess of 9a on the respective left side or right side of the helmet and defining a second width substantially the same as the first width, figures 1-4).

Present Application
Patent 10,939,721
Claim 1. A helmet comprising: 

an outer shell including an outer shell lower edge and 


at least one shoulder pad recess that indents upward from the outer shell lower edge of each of a respective left side and a right side of the helmet; and 

an energy management liner, a majority of the energy management liner disposed inside the outer shell, the shell and the energy management liner inside the outer shell defining a first width, 

the energy management liner comprising two shoulder pad assemblies, 

each shoulder pad assembly partially disposed inside the outer shell and comprising a shoulder pad extending into the shoulder pad recess on the respective left side or right side of the helmet and defining a second width substantially the same as the first width, the shoulder pad extending across a portion of the width of the outer shell lower edge, 

wherein the shoulder pad is configured to contact the shoulder of a wearer of the helmet.

Claim 5. The helmet of claim 1, wherein the energy management liner comprises expanded polypropylene (EPP).

Claim 6. The helmet of claim 1, wherein the shoulder pad assembly comprises: a first portion formed of expanded polystyrene (EPS); and a second portion formed of expanded polypropylene (EPP), the second portion comprising the shoulder pad extending into the shoulder pad recess on the respective left or right side of the helmet.

Claim 1. A helmet comprising: 

a helmet body including: an outer shell including an outer shell lower edge of the outer shell and 

at least one shoulder pad recess that indents upward from the outer shell lower edge of each of a respective left side and a right side of the helmet; and 

an energy management liner, a majority of the energy management liner disposed inside the outer shell, 



the energy management liner comprising two shoulder pad assemblies, 

each shoulder pad assembly comprising: a first portion disposed inside the outer shell formed of expanded polystyrene (EPS); 

at least one anchor surrounded by and extending from the first portion; and 

a second portion partially disposed inside the outer shell formed of expanded polypropylene (EPP) and co-molded to the first portion around the at least one anchor, 

the second portion comprising a shoulder pad extending into the shoulder pad recess on the respective left or right side of the helmet, the shoulder pad extending from the first portion across at least a majority of a width of the outer shell lower edge, 

wherein the shoulder pad is configured to contact the shoulder of a wearer of the helmet.
Claim 2. The helmet of claim 1, wherein the shoulder pad assembly comprises a chinbar portion extending into a chinbar of the helmet body.

Clam 2. The helmet of claim 1, wherein the second portion of the energy management liner comprises a chinbar portion extending into a chinbar of the helmet body.
Claim 3. The helmet of claim 1, wherein each of the shoulder pads also extend away from the outer shell lower edge beyond the respective shoulder pad recess into which each shoulder pad extends.
Claim 3. The helmet of claim 1, wherein each of the shoulder pads also extend away from the outer shell lower edge beyond the respective shoulder pad recess into which each shoulder pad extends.
Claim 4. The helmet of claim 1, further comprising one or more cheek pad magnets mounted on the energy management liner.


Claim 4. The helmet of claim 1, further comprising one or more cheek pad magnets mounted on the first portion of the energy management liner.
 







Claims 1-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/859,377. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Present Application
Application 16/859,377
Claim 1. A helmet comprising: 
an outer shell including an outer shell lower edge and 

at least one shoulder pad recess that indents upward from the outer shell lower edge of each of a respective left side and a right side of the helmet; and 

an energy management liner, a majority of the energy management liner disposed inside the outer shell, the shell and the energy management liner inside the outer shell defining a first width, 

the energy management liner comprising two shoulder pad assemblies, 
each shoulder pad assembly partially disposed inside the outer shell and 

comprising a shoulder pad extending into the shoulder pad recess on the respective left side or right side of the helmet and defining a second width substantially the same as the first width, 

the shoulder pad extending across a portion of the width of the outer shell lower edge, 

wherein the shoulder pad is configured to contact the shoulder of a wearer of the helmet.

Claim 1. A helmet body comprising: 
an outer shell comprising an inner surface, an outer surface, and 
an outer shell lower edge extending between the inner surface and the outer surface, 

the outer shell further comprising at least two shoulder pad recesses positioned at a lower edge of the outer shell on respective left and right sides of the helmet; and 

an energy management liner adjacent to the inner surface of the outer shell and 
comprising at least two shoulder pads formed of a foamed energy management material, 

each of the at least two shoulder pads received into one of the at least two shoulder pad recesses on the respective left or right side of the helmet, 

each shoulder pad extending from inside of the outer shell to across at least a majority of a width of the lower edge of the outer shell.





Claim 2. The helmet of claim 1, wherein the shoulder pad assembly comprises a chinbar portion extending into a chinbar of the helmet body.

Claim 7. The helmet of claim 6, wherein the second portion of the energy management liner extends into a chinbar of the helmet body.
Claim 3. The helmet of claim 1, wherein each of the shoulder pads also extend away from the outer shell lower edge beyond the respective shoulder pad recess into which each shoulder pad extends.
Clam 2. The helmet of claim 1, wherein each shoulder pad also extends away from the outer shell lower edge beyond its respective shoulder pad recess.
Claim 4. The helmet of claim 1, further comprising one or more cheek pad magnets mounted on the energy management liner.
Claim 4. The helmet of claim 3, further comprising one or more cheek pad magnets mounted to the first portion of the energy management liner.
Claim 5. The helmet of claim 1, wherein the energy management liner comprises expanded polypropylene (EPP).

Claim 6. The helmet of claim 1, wherein the shoulder pad assembly comprises: a first portion formed of expanded polystyrene (EPS); and a second portion formed of expanded polypropylene (EPP), the second portion comprising the shoulder pad extending into the shoulder pad recess on the respective left or right side of the helmet.

Claim 5. The helmet of claim 4, wherein the energy management liner comprises: the first portion formed of expanded polystyrene (EPS); and the second portion formed of expanded polypropylene (EPP).

Claim 6. The helmet of claim 5, wherein each of the at least two shoulder pads is part of the second portion of the energy management liner and are also formed of EPP.


Claim 1. A helmet comprising: 
an outer shell including an outer shell lower edge and 
at least one shoulder pad recess that indents upward from the outer shell lower edge of each of a respective left side and a right side of the helmet; and 
an energy management liner, a majority of the energy management liner disposed inside the outer shell, the shell and the energy management liner inside the outer shell defining a first width, 
the energy management liner comprising two shoulder pad assemblies, 
each shoulder pad assembly partially disposed inside the outer shell and comprising 
a shoulder pad extending into the shoulder pad recess on the respective left side or right side of the helmet and defining a second width substantially the same as the first width, 
the shoulder pad extending across a portion of the width of the outer shell lower edge, 
wherein the shoulder pad is configured to contact the shoulder of a wearer of the helmet.
8. A helmet body comprising: 

an outer shell comprising an inner surface, an outer surface, and an outer shell lower edge extending between the inner surface and the outer surface, 

wherein a portion of the outer shell lower edge indents upward to form the shoulder pad recesses positioned at a respective left and right sides of the helmet; and 

an energy management liner adjacent to the inner surface of the outer shell and comprising at least two shoulder pads formed of a foamed energy management material, 

each of the at least two shoulder pads received into one of the at least two shoulder pad recesses on the respective left or right side of the helmet, 

each shoulder pad extending from inside of the outer shell to across a portion of a width of the lower edge of the outer shell.
Claim 2. The helmet of claim 1, wherein the shoulder pad assembly comprises a chinbar portion extending into a chinbar of the helmet body.
Claim 14. The helmet of claim 8, wherein the second portion of the energy management liner extends into a chinbar of the helmet body.
Claim 3. The helmet of claim 1, wherein each of the shoulder pads also extend away from the outer shell lower edge beyond the respective shoulder pad recess into which each shoulder pad extends.
Claim 9. The helmet of claim 8, wherein each shoulder pad also extends away from the outer shell lower edge beyond its respective shoulder pad recess.




Claim 4. The helmet of claim 1, further comprising one or more cheek pad magnets mounted on the energy management liner.
Claim 13. The helmet of claim 8, further comprising one or more cheek pad magnets mounted to the first portion of the energy management liner.
Claim 5. The helmet of claim 1, wherein the energy management liner comprises expanded polypropylene (EPP).

Claim 6. The helmet of claim 1, wherein the shoulder pad assembly comprises: a first portion formed of expanded polystyrene (EPS); and a second portion formed of expanded polypropylene (EPP), the second portion comprising the shoulder pad extending into the shoulder pad recess on the respective left or right side of the helmet.

Claim 11. The helmet of claim 8, wherein the energy management liner comprises expanded polypropylene (EPP).

Claim 12. The helmet of claim 10, wherein each of the at least two shoulder pads is part of the energy management liner and are also formed of EPP.
Claim 7. The helmet of claim 17, wherein the shoulder pad comprises a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches.
Claim 10. The helmet of claim 8, wherein the shoulder pad comprises a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches.



Claim 1. A helmet comprising: 
an outer shell including an outer shell lower edge and 




at least one shoulder pad recess that indents upward from the outer shell lower edge of each of a respective left side and a right side of the helmet; and 

an energy management liner, a majority of the energy management liner disposed inside the outer shell, the shell and the energy management liner inside the outer shell defining a first width, 

the energy management liner comprising two shoulder pad assemblies, 

each shoulder pad assembly partially disposed inside the outer shell and 

comprising a shoulder pad extending into the shoulder pad recess on the respective left side or right side of the helmet and defining a second width substantially the same as the first width, 

the shoulder pad extending across a portion of the width of the outer shell lower edge, 

wherein the shoulder pad is configured to contact the shoulder of a wearer of the helmet.
Claim 15. A helmet body comprising: 

an outer shell comprising an inner surface, an outer surface, and an outer shell lower edge extending between the inner surface and the outer surface, 

wherein a portion of the outer shell lower edge indents upward to form the shoulder pad recesses positioned at a respective left and right sides of the helmet; and 
an energy management liner adjacent to the inner surface of the outer shell and 

comprising at least two shoulder pad assemblies formed of a foamed energy management material, 



each of the at least two shoulder pad assemblies comprising shoulder pads received into one of the at least two shoulder pad recesses on the respective left or right side of the helmet, 

each shoulder pad extending from inside of the outer shell to across a portion of a width of the lower edge of the outer shell.
Claim 3. The helmet of claim 1, wherein each of the shoulder pads also extend away from the outer shell lower edge beyond the respective shoulder pad recess into which each shoulder pad extends.
Claim 16. The helmet of claim 15, wherein each shoulder pad also extends away from the outer shell lower edge beyond its respective shoulder pad recess.
Claim 7. The helmet of claim 17, wherein the shoulder pad comprises a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches.
Claim 17. The helmet of claim 15, wherein the shoulder pad comprises a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches.
Claim 5. The helmet of claim 1, wherein the energy management liner comprises expanded polypropylene (EPP).

Claim 6. The helmet of claim 1, wherein the shoulder pad assembly comprises: a first portion formed of expanded polystyrene (EPS); and a second portion formed of expanded polypropylene (EPP), the second portion comprising the shoulder pad extending into the shoulder pad recess on the respective left or right side of the helmet.

Claim 18. The helmet of claim 15, wherein the shoulder pad assemblies comprise expanded polypropylene (EPP).

Claim 19. The helmet of claim 18, wherein each of the at least two shoulder pads is part of the shoulder pad assemblies and are also formed of EPP.
Claim 2. The helmet of claim 1, wherein the shoulder pad assembly comprises a chinbar portion extending into a chinbar of the helmet body.
Claim 20. The helmet of claim 15, wherein the second portion of the energy management liner extends into a chinbar of the helmet body.


Claim Objections
Claims 1 and 6 are objected to because of the following informalities: 
Claim 1 recites “the shell”, which could read as -- the outer shell --, as previously recited in claim 1, since it appears that “the shell” and “the outer shell” are meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies.  
Claim 6 recites “the shoulder pad assembly”, which could read as -- each shoulder pad assembly --, as previously recited in claim 1, since it appears that “the shoulder pad assembly” is meant to refer to “each shoulder pad assembly”, consistent claim language should be maintained throughout a claim and claim dependencies.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “at least one shoulder pad recess that indents upward from the outer shell lower edge of each of a respective left side and a right side of the helmet”, which is indefinite since it is unclear as to how the shoulder pad recess indents upwards from the outer shell lower edge. Applicant’s Specification discloses “The outer shell lower edge 106 indents upward relative to the nominal lower edge line 108 to form the shoulder pad recesses 124”, [0038], here, as disclosed the indent of the lower edge forms the shoulder pad recess, therefore, it is unclear as to how the shoulder pad recess indents upwards from the outer shell lower edge, since the shoulder pad recess is created by the indent of the outer shell lower edge. 
Claim 1 recites “a majority of the energy management liner disposed inside the outer shell, the shell and the energy management liner inside the outer shell defining a first width” in lines 5-7 and “a shoulder pad extending into the shoulder pad recess on the respective left side or right side of the helmet and defining a second width substantially the same as the first width”, in lines 8-10, which is indefinite since it is unclear as to how the second width of the shoulder pad (that extends into the shoulder pad recess) is substantially the same as the first width. Here the first width is claimed as being defined by “a majority of the energy management liner disposed inside the outer shell, the shell and the energy management liner inside the outer shell”. Therefore with the first width being a majority of the energy management liner, that is disposed inside the outer shell it is unclear as to how the second width of the shoulder pad is “substantially the same as the first width” as claimed. For purposes of examination, Examiner is interpreting the limitation as best understood.
All dependent claims are rejected for depending from a rejected base claim.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites “The helmet of claim 17, wherein…”, which does not include additional limitations of the claim from which it depends. In this case, claim 7 depends from a claim not previously set forth.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (2014/0259311).
Regarding claim 1, Murakami teaches, A helmet (1, figures 1-4) comprising: an outer shell including an outer shell lower edge (1 comprises 3 including 8a/9a/10a, [0046], figure 2) and at least one shoulder pad recess that indents upward from the outer shell lower edge of each of a respective left side and a right side of the helmet (1 comprises at least one shoulder pad recess that indents upward from 9a of each of a respective left side and a right side of 1, [0046], [0051], [0052], figure 2); and an energy management liner, a majority of the energy management liner disposed inside the outer shell (“an impact-absorbing member 4 disposed along the inner surface of the helmet shell 3”, [0010], “In FIGS. 1 to 4, a helmet 1 is a full-face motorcycle helmet composed of a hemispherical helmet shell 3 and an impact-absorbing member 4 disposed along the inner surface of the helmet shell 3”, [0044], “Moreover, according to another technical means of the present invention, the impact-absorbing member 4 corresponding to the chin-covering portion 10 and the cheek-covering portion 9 is formed with an inside-air communication hole 47 communicating with the air passageway 44 from the inner surface thereof”, [0024], see also [0071], therefore, 1 comprises 4, a majority of 4 disposed inside 3, figures 1-4), the shell and the energy management liner inside the outer shell defining a first width, the energy management liner comprising two shoulder pad assemblies, each shoulder pad assembly partially disposed inside the outer shell and comprising a shoulder pad extending into the shoulder pad recess on the respective left side or right side of the helmet and defining a second width substantially the same as the first width, the shoulder pad extending across a portion of the width of the outer shell lower edge (“The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], “It is noted that the head top-covering body, the head back-covering body, the right-hand and left-hand cheek-covering bodies 18, and the chin-covering body 19 of the impact-absorbing member 4 may be formed in a one-piece design or formed partially integral with one another, or may be formed independently of one another”, [0049], “the lower-end side of the impact-absorbing member 4 corresponding to the cheek-covering portion 9 (the cheek-covering body 18) protrudes downward beyond the lower edge 9a of the cheek-covering portion 9 corresponding to the cut-out portion 50, and extends up to the inside of the right and left of the wide portion 52 of the side hemming member 22. The lower side of the rear of the above-described air passageway 44 is located on the inside of the right and left of the wide portion 52 of the side hemming member 22, and communicates with the plural air ejection holes 55 of the side hemming member 22”, [0071], therefore, 2 and 4 inside 2 defines a first width, 4 comprising a right 18 and a left 18, each 18 partially disposed inside 2 and 18 are pads extending into the recess of 9a on the respective left side or right side of 1 and defining a second width substantially the same as the first width, the right 18 and the left 18 extending across a portion of the width of 9a. figures 1-4), wherein the shoulder pad is configured to contact the shoulder of a wearer of the helmet (“the lower-end side of the impact-absorbing member 4 corresponding to the cheek-covering portion 9 (the cheek-covering body 18) protrudes downward beyond the lower edge 9a of the cheek-covering portion 9 corresponding to the cut-out portion 50, and extends up to the inside of the right and left of the wide portion 52 of the side hemming member 22”, [0071], therefore, the right 18 and the left 18 are capable of contacting the shoulder of a wearer of 1, Note: the right 18 and the left 18 are similar in placement to Applicant’s structure 106 as shown in  figure 1A).

Regarding claim 2, Murakami teaches, wherein the shoulder pad assembly comprises a chinbar portion extending into a chinbar of the helmet body (“The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], “It is noted that the head top-covering body, the head back-covering body, the right-hand and left-hand cheek-covering bodies 18, and the chin-covering body 19 of the impact-absorbing member 4 may be formed in a one-piece design or formed partially integral with one another”, [0049], therefore, the right 18 and the left 18 comprises 19 extending into 10 of 1, figures 1-2).

Regarding claim 3, Murakami teaches, wherein each of the shoulder pads also extend away from the outer shell lower edge beyond the respective shoulder pad recess into which each shoulder pad extends (“the lower-end side of the impact-absorbing member 4 corresponding to the cheek-covering portion 9 (the cheek-covering body 18) protrudes downward beyond the lower edge 9a of the cheek-covering portion 9 corresponding to the cut-out portion 50, and extends up to the inside of the right and left of the wide portion 52 of the side hemming member 22. The lower side of the rear of the above-described air passageway 44 is located on the inside of the right and left of the wide portion 52 of the side hemming member 22, and communicates with the plural air ejection holes 55 of the side hemming member 22”, [0071], therefore, wherein the right 18 and the left 18 also extend away from 9a beyond the respective shoulder pad recess of 9a into which the right 18 and the left 18 extends).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (2014/0259311) in view of Sackett (2012/0174294).
Regarding claim 4, Murakami teaches, further comprising one or more cheek pad mounted on the energy management liner (“The right-hand and left-hand cheek pads 36 are each provided with an insertion locking piece 41 bent upward from the outer-edge side of the lower end of the cheek pad 36 in the horizontal direction. The insertion locking piece 41 is passed inside the right and left of the side hemming member 22 so as to be inserted in between the chin-covering portion 10 as well as the cheek-covering portion 9 and the impact-absorbing member 4 corresponding to them, thereby holding the right-hand and left-hand cheek pads 36 within the impact-absorbing member 4”, [0058], see also [0055], therefore, one or more 36 are mounted on 4).
While Murakami discloses a locking piece that attaches 36 to 4, Murakami fails to teach, further comprising one or more cheek pad magnets. 
Sackett teaches, further comprising one or more cheek pad magnets mounted on the energy management liner (“inner protective layer 102 includes any layer of material or combination of materials operable to protect a user's head from an impact, such as, for example, expanded polystyrene (EPS). Cheek pads 110 may be installed in the interior of inner protective layer 102 on either side of the helmet”, [0018], “The back plate 130 may be adhered to the inner protective layer 102 via glue or any other adhesive materials.  In other embodiments, the back plate may be in-molded with the inner protective layer 102 such that the risers are part of the inner protective layer…The risers are configured to comprise a magnet 145 and to provide a recess 135 to facilitate coupling of the associated cheek pad 110”, [0019], figure 3, therefore one or more cheek pad magnets mounted on 102 of the liner 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the energy management liner of Murakami, with one or more cheek pad magnets mounted on the energy management liner as taught by Sackett in order to provide the user the advantage of “the ease of insertion and removal of the pads in particular embodiments allow for a more personalized fit for each individual. For example, pads of a different thickness may be quickly exchanged to provide a more comfortable fit for different head shapes of different users”, [0005], in which “Due to the magentic coupling between the pad and the protective layer, emergency personnel may slide the pad out of the helmet of the injured user and then remove the entire helmet without substantially moving the injured user”, [0006].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (2014/0259311) in view of Janisse et al. (2012/0291183)[Janisse].
Regarding claim 5, Murakami teaches, wherein the energy management liner comprises foam (“The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], therefore, 4 comprises foam polystyrene).
While Murakami discloses the energy management liner as comprising foam polystyrene, Murakami fails to teach wherein the energy management liner comprises expanded polypropylene (EPP).
Janisse teaches, wherein the energy management liner comprises expanded polypropylene (“The liner 14 can be constructed from any of a variety of materials, including expanded polypropylene”, Col. 3 ln. 60-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the energy management liner of Murakami, as expanded polypropylene as taught by Janisse, in order to provide a liner with high energy absorption and a high strength to weight ratio, that is also resistant to water which are properties of expanded polypropylene.
Absent a showing of criticality with respect to the energy management liner comprises expanded polypropylene, Even though Murakami does not specifically disclose does not disclose “the energy management liner comprises expanded polypropylene (EPP)” as claimed, Applicant’s Specification discloses in [0038], “The energy absorbing layer can be one or more layers of EPP, EPS or EVA, which can be used as an energy absorbing and energy attenuating material that is flexible and is able to withstand multiple impacts without being crushed or cracking”, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard to have energy management liner comprises expanded polypropylene, since it is within the general skill of a worker in the art to select a preferred material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. In this case, by making the energy management liner comprise expanded polypropylene would provide a liner with high energy absorption and a high strength to weight ratio, that is also resistant to water which are properties of expanded polypropylene.
Regarding claim 6, Murakami teaches, wherein the shoulder pad assembly comprises: a first portion formed of expanded polystyrene (EPS) and the shoulder pad extending into the shoulder pad recess on the respective left or right side of the helmet (“The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], “the lower-end side of the impact-absorbing member 4 corresponding to the cheek-covering portion 9 (the cheek-covering body 18) protrudes downward beyond the lower edge 9a of the cheek-covering portion 9 corresponding to the cut-out portion 50, and extends up to the inside of the right and left of the wide portion 52 of the side hemming member 22. The lower side of the rear of the above-described air passageway 44 is located on the inside of the right and left of the wide portion 52 of the side hemming member 22, and communicates with the plural air ejection holes 55 of the side hemming member 22”, [0071], therefore, the right 18 and the left 18 comprises EPA and the right and left 18 extending into the recess of 9a on the respective left or right side of 1).
While Murakami discloses the shoulder pad assembly as comprising expanded polystyrene (EPS), Murakami fails to teach, wherein the shoulder pad assembly comprises: a second portion formed of expanded polypropylene (EPP), the second portion comprising the shoulder pad extending into the shoulder pad recess on the respective left or right side of the helmet.
Janisse teaches, wherein the shoulder pad assembly comprises: a second portion formed of expanded polypropylene (EPP), the second portion comprising the shoulder pad extending into the shoulder pad recess on the respective left or right side of the helmet (“different elements of the neck roll can be constructed using different materials, or the same material with different characteristics, to provide the desired impact absorption characteristics. For example, the base 32, exterior wall 34 and interior wall 36 can be constructed from one material, and the support members 54, 56, 58, 60, 62, 64 can be constructed from another material. Optionally, the different materials may have different densities to provide different compressibility and physical characteristics between the materials”, [0055], “one or more of the impact absorption compartments 40, 42, 44, 46, 48, 50, 52 can be partially or completely filled with a material that affects the impact absorption and deformation characteristics of the impact absorption compartments 40, 42, 44, 46, 48, 50, 52. For example, the material may be elastic compressible or more rigid, depending on the desired characteristics. The material may be expanded polypropylene, expanded polyethylene, vinyl nitrile, polyurethane, polystyrene, foam, rubber, plastic, composite, or any other suitable material”, [0054], therefore, the pad assembly comprises: 40/42/44/46/48/50/52 (second portion) formed of expanded polypropylene (EPP), 40/42/44/46/48/50/52 (second portion) comprising the shoulder pad, figures 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the shoulder pad assembly of Murakami, a second portion formed of expanded polypropylene (EPP), the second portion comprising the shoulder pad as taught by Janisse, in order to provide a pad assembly with a second portion that has high energy absorption and a high strength to weight ratio, that is also resistant to water which are properties of expanded polypropylene.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (2014/0259311) in view of in view of Ralli et al. (5,155,869).
Regarding claim 7, Murakami teaches, the shoulder pad (the right 18 and the left 18, [0048], [0071]).
Murakami fails to teach, wherein the shoulder pad comprises a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches.
Ralli teaches, wherein the shoulder pad comprises a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches (“The shoulder pad outer dimensions can be varied so as to suit the size of the wearer, and will usually have overall length of 4-6.5 inches, width of 3-6 inches, overall height of 1-2 inches and thickness of 0.5-1 inch”, Col. 4-5 ln. 67-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the shoulder pad of Murakami, to comprise a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches as taught by Ralli, in order to provide the shoulder pad with a pad that is long enough and thick enough to provide protection the shoulder of the user. 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over in Howard (4,094,015) in view of Gath (2006/021998).
Regarding claim 1, Howard teaches, A helmet (10, figures 1-3) comprising: an outer shell including an outer shell lower edge (10 comprises 11 including 17, Col. 2 ln. 48-50, figure 3); and an energy management liner, a majority of the energy management liner disposed inside the outer shell (12/18, a majority of 12/18 disposed inside 11, Col. 2 ln. 50-53, figure 3), the shell and the energy management liner inside the outer shell defining a first width (11 and 12/18 inside 11 defining a first width, figure 3), the energy management liner comprising two shoulder pad assemblies, each shoulder pad assembly partially disposed inside the outer shell and comprising a shoulder pad (“The neck roll 18 (FIGS. 5-8) comprises a substantially U-shaped member adapted to straddle the player's neck, including a pair of leg sections 19 and 20, engageable with the upper portions of the player's shoulders adjacent the player's neck”, Col. 2-3 ln. 65-1, “the ends of the leg sections 19 and 20 of the neck roll are provided with strips 22 which project upward from the roll and provide a means to secure the roll to the helmet. Since the strips project into the helmet, they are preferably made of the same material as the roll to provide a cushion against the face on the inside of the helmet (FIG. 3). Such strips have snap fasteners 23 which engage a cooperating fastener 24 on each inner surface of the helmet portions 15, 16”, Col. 3 ln. 15-23, therefore, 12/18 comprise 19/22/23 and 20/22/23, each 19/22/23 partially disposed inside 11 and comprising 19 and 20, figures 3 and 5-7), the shoulder pad extending across a portion of the width of the outer shell lower edge (19 and 20 extending across a portion of the width of 17, figures 1-3), wherein the shoulder pad is configured to contact the shoulder of a wearer of the helmet (“The neck roll 18 (FIGS. 5-8) comprises a substantially U-shaped member adapted to straddle the player's neck, including a pair of leg sections 19 and 20, engageable with the upper portions of the player's shoulders adjacent the player's neck, and an intermediate connection section 21 disposable adjacent the back of the player's neck”, Col. 2-3 ln. 65-3, 19 and 20 is configured to contact the shoulder of a wearer of 10, see also Abstract).
Howard fails to teach, at least one shoulder pad recess that indents upward from the outer shell lower edge of each of a respective left side and a right side of the helmet, a shoulder pad extending into the shoulder pad recess on the respective left side or right side of the helmet and defining a second width substantially the same as the first width.
Gath teaches, at least one accessory recess that indents upward from the outer shell lower edge of each of the respective left and right sides of the helmet (“The helmet 11 has a "high-cut" over where the ears of a wearer would situate when worn, forming a concave recess 19, which is best shown in FIGS. 5 to 7 where the ear protectors 13 are removed”, [0052], therefore, 11 has at least 16 that indents upward from the outer shell lower edge of each of the respective left and right sides of 11, figures 5-7), each accessory assembly comprising a pad extending into the shoulder pad recess on the respective left side or right side of the helmet and defining a second width substantially the same as the first width (“The support member 35 is shaped to completely cover the ear of a wearer when fitted to the helmet and forms a base to which the outer cover 37 and the pocket 39 are attached. The top of the support member 35 is convexly contoured to complement the shape of the concave recess 19 and move hingedly laterally of the helmet, relative to the shell 15”, [0059], “A soft foam lining fitted to the outer cover to form a generous ear pocket achieves a superior, more comfortable fit”, [0077], therefore, each 35/37 comprising a pad extending into 16 on the respective left side or right side of 11 and defining a second width substantially the same as the first width (the width of 19, [0052], figures 5-7), figures 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided outer shell of Howard with the recess that indents upward from the outer shell lower edge as taught by Gath, and provide the shoulder pads of Howard to extend into the recess as taught by Gath, in order to provide a helmet that has the stability and performance benefits of having an attachment between the shoulder pad and the shell that provides full coverage for the user, since the shape of the pad and recess complement one another.

Regarding claim 3, the combined references teach, wherein each of the shoulder pads also extend away from the outer shell lower edge beyond the respective shoulder pad recess into which each shoulder pad extends (Howard, 19 and 20 also extend away from 17 beyond the respective shoulder pad recess into which each 19 and 20 extends as taught by Gath, see also Gath figures 1-2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Howard (4,094,015) in view of Gath (2006/0212998) in view of Sackett (2012/0174294).
Regarding claim 4, the combined references teach, the energy management liner (Howard, 12/18, Col. 2 ln. 50-53, figure 3).
The combined references fail to teach, further comprising one or more cheek pad magnets mounted on the energy management liner.
Sackett teaches, further comprising one or more cheek pad magnets mounted on the energy management liner (“inner protective layer 102 includes any layer of material or combination of materials operable to protect a user's head from an impact, such as, for example, expanded polystyrene (EPS). Cheek pads 110 may be installed in the interior of inner protective layer 102 on either side of the helmet”, [0018], “The back plate 130 may be adhered to the inner protective layer 102 via glue or any other adhesive materials.  In other embodiments, the back plate may be in-molded with the inner protective layer 102 such that the risers are part of the inner protective layer…The risers are configured to comprise a magnet 145 and to provide a recess 135 to facilitate coupling of the associated cheek pad 110”, [0019], figure 3, therefore one or more cheek pad magnets mounted on 102 of the liner 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the energy management liner of Howard, with one or more cheek pad magnets mounted on the energy management liner as taught by Sackett in order to provide the user with additional cheek padding for “a more comfortable fit against a user's head”, [0005], and also allows for “the ease of insertion and removal of the pads in particular embodiments allow for a more personalized fit for each individual. For example, pads of a different thickness may be quickly exchanged to provide a more comfortable fit for different head shapes of different users”, [0005], in which “Due to the magentic coupling between the pad and the protective layer, emergency personnel may slide the pad out of the helmet of the injured user and then remove the entire helmet without substantially moving the injured user”, [0006].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Howard (4,094,015) in view of Gath (2006/0212998) in view of Janisse et al. (2012/0291183)[Janisse].
Regarding claim 5, the combined references teach, wherein the energy management liner comprises foam (Howard, “The interior of the helmet is provided with suitable padding 12 such as foam rubber to protect the player's head when force is applied to the helmet (FIGS. 3 and 4)”, Col. 2 ln. 50-53, “The neck roll may be formed from resilient material, such as foam rubber”, Col. 3 ln. 3-4, therefore, 12/18 comprises foam).
While Howard discloses the energy management liner as comprising foam, the combined references fail to teach wherein the energy management liner comprises expanded polypropylene (EPP).
Janisse teaches, wherein the energy management liner comprises expanded polypropylene (“The liner 14 can be constructed from any of a variety of materials, including expanded polypropylene”, Col. 3 ln. 60-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the energy management liner of Howard, as expanded polypropylene as taught by Janisse, in order to provide a liner with high energy absorption and a high strength to weight ratio, that is also resistant to water which are properties of expanded polypropylene.
Absent a showing of criticality with respect to the energy management liner comprises expanded polypropylene, Even though Howard does not specifically disclose does not disclose “the energy management liner comprises expanded polypropylene (EPP)” as claimed, Applicant’s Specification discloses in [0038], “The energy absorbing layer can be one or more layers of EPP, EPS or EVA, which can be used as an energy absorbing and energy attenuating material that is flexible and is able to withstand multiple impacts without being crushed or cracking”, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard to have energy management liner comprises expanded polypropylene, since it is within the general skill of a worker in the art to select a preferred material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. In this case, by making the energy management liner comprise expanded polypropylene would provide a liner with high energy absorption and a high strength to weight ratio, that is also resistant to water which are properties of expanded polypropylene.

Regarding claim 6, the combined references teach, wherein the shoulder pad assembly comprises a foam comprising the shoulder pad extending into the shoulder pad recess on the respective left or right side of the helmet (Howard, “The neck roll may be formed from resilient material, such as foam rubber”, Col. 3 ln. 3-4, therefore, 19/22/23 and 20/22/23 comprises a foam comprising 19 and 20 extending into the respective shoulder pad recess (as taught by Gath) on the respective left or right side of 10 of Howard).
While Howard discloses the shoulder pad assembly as comprising foam, the combined references fail to teach, wherein the shoulder pad assembly comprises: a first portion formed of expanded polystyrene (EPS); and a second portion formed of expanded polypropylene (EPP), the second portion comprising the shoulder pad extending into the shoulder pad recess on the respective left or right side of the helmet.
Janisse teaches, wherein the shoulder pad assembly comprises: a first portion formed of polystyrene; and a second portion formed of expanded polypropylene (EPP), the second portion comprising the shoulder pad extending into the shoulder pad recess on the respective left or right side of the helmet (“different elements of the neck roll can be constructed using different materials, or the same material with different characteristics, to provide the desired impact absorption characteristics. For example, the base 32, exterior wall 34 and interior wall 36 can be constructed from one material, and the support members 54, 56, 58, 60, 62, 64 can be constructed from another material. Optionally, the different materials may have different densities to provide different compressibility and physical characteristics between the materials”, [0055], “one or more of the impact absorption compartments 40, 42, 44, 46, 48, 50, 52 can be partially or completely filled with a material that affects the impact absorption and deformation characteristics of the impact absorption compartments 40, 42, 44, 46, 48, 50, 52. For example, the material may be elastic compressible or more rigid, depending on the desired characteristics. The material may be expanded polypropylene, expanded polyethylene, vinyl nitrile, polyurethane, polystyrene, foam, rubber, plastic, composite, or any other suitable material”, [0054], therefore, the pad assembly comprises: 32/34/36 (first portion) formed of polystyrene; and 40/42/44/46/48/50/52 (second portion) formed of expanded polypropylene (EPP), 40/42/44/46/48/50/52 (second portion) comprising the shoulder pad, figures 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the shoulder pad assembly of Howard, a first portion formed of polystyrene; and a second portion formed of expanded polypropylene (EPP), the second portion comprising the shoulder pad as taught by Janisse, in order to provide a pad assembly with a first portion that is lightweight which is a property of polystyrene and a second portion that has high energy absorption and a high strength to weight ratio, that is also resistant to water which are properties of expanded polypropylene.
While Janisse discloses polystyrene, and that “one or more of the impact absorption compartments 40, 42, 44, 46, 48, 50, 52 can be partially or completely filled with a material that affects the impact absorption and deformation characteristics of the impact absorption compartments 40, 42, 44, 46, 48, 50, 52. For example, the material may be elastic compressible or more rigid, depending on the desired characteristics. The material may be expanded polypropylene, expanded polyethylene, vinyl nitrile, polyurethane, polystyrene, foam, rubber, plastic, composite, or any other suitable material”, [0054], the combined references fail to teach, expanded polystyrene (EPS).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polystyrene material to be expanded polystyrene (EPS), since it is within the general skill of a worker in the art to select a preferred material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Here, expanded polystyrene (EPS) is “a material that affects the impact absorption and deformation characteristics”, and therefore, using expanded polystyrene (EPS) provides the second portion as being lightweight, durable and having shock absorbing characteristics which are properties of expanded polystyrene (EPS).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Howard (4,094,015) in view of Gath (2006/0212998) in view of in view of Ralli et al. (5,155,869).
Regarding claim 7, the combined references teach, the shoulder pad (Howard, 19 and 20, Col. 2-3 ln. 65-1, figure 5).
While Howard discloses “engageable with the upper portions of the player's shoulders adjacent the player's neck”, Col. 2-3 ln 67-1, the combined references fail to teach, wherein the shoulder pad comprises a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches.
Ralli teaches, wherein the shoulder pad comprises a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches (“The shoulder pad outer dimensions can be varied so as to suit the size of the wearer, and will usually have overall length of 4-6.5 inches, width of 3-6 inches, overall height of 1-2 inches and thickness of 0.5-1 inch”, Col. 4-5 ln. 67-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the shoulder pad of Howard, to comprise a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches as taught by Ralli, in order to provide the shoulder pad with a pad that is long enough and thick enough to provide protection the shoulder of the user. 

    PNG
    media_image1.png
    759
    571
    media_image1.png
    Greyscale


	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. 6,874,170 by Aaron discloses a helmet with an outer shell and a shoulder pad assembly.
2. 8,327,465 by Arai discloses a neck pad assembly disposed inside the outer shell. 
3. 4,598,430 by Nava discloses a pad assembly with a nape and jaw padding disposed inside the outer shell.
4. 2009/0044314 by Newman discloses a neck pad assembly disposed inside the outer shell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732